UNITED STATES COURT  OF APPEALS
            FOR THE FIRST CIRCUIT

No. 93-1679

                 UNITED STATES,
                   Appellee,

                      v.

              VICTOR LEVY-CORDERO,
             Defendant - Appellant.

No. 93-2015

                 UNITED STATES,
                   Appellee,

                      v.

           WILLIAM ROMERO-LEWIS,
          A/K/A CACO, EL TENIENTE,
           Defendant - Appellant.

No. 93-2087

                 UNITED STATES,
                   Appellee,

                      v.

          JOSE SAMUEL FORTY-ESTREMERA,
                  A/K/A SAMMY,
             Defendant - Appellant.

                     Before

            Torruella, Chief Judqe,                                                      
         Coffin, Senior Circuit Judge,                                                         
            and Cyr, Circuit Judge.                                                      

                 ORDER OF COURT

           Entered   November 7, 1995

The United States of America has filed a "Motion for
Modification and Correction of Opinion" seeking two changes in the
Court's opinion. The following is the disposition of said

requests:

1. Footnote 1 is amended to read "twelve years" in
substitution of "twelve months."

2. The last full paragraph of page 13 of the opinion of the
Court is amended to read:

For the  foregoing reasons,  we conclude  that the
improper remarks  were not  so  prejudicial as  to
require reversal. Notwithstanding our  decision in
this regard,  we repeat  our concern that,  "after
numerous warnings from this court, the prosecuting
attorneys in  the District of Puerto  Rico persist
in spiking their arguments with comments that  put
their  cases at  risk."  United  States v.  Ortiz-                                                                      
Arrigoitia,  996  F.2d 436,  441  (lst Cir.  1993)                              
(collecting  cases). See, e.g., Udechukwu, 11 F.3d                                                             
1101; Arrieta-Aqressot,  3 F.3d  525. When, as  in                                          
this   case,   a   visiting   Justice   Department
prosecutor  conducts  the  trial, we  nevertheless
expect  the  resident  United States  Attorney  to
insure   that  the   expectations  of   the  court
concerning   closing   argument  be   made  known.

It is so Ordered.

                             By the Court:

                             FRANCIS P. SCIGLIANO,

                                   Clerk.

                             By Janice M. O'Neil    
                             Chief Deputy Clerk.

[cc: Messrs: Weiner, Geigel, Inserni and Ms.
Mitchelll